               Case
                  Case
                    1:15-cr-00093-VEC
                        18-2380, Document
                                       Document
                                          52, 10/03/2018,
                                                  479 Filed
                                                          2403062,
                                                            10/03/18
                                                                   Page1
                                                                     Pageof 12 of 2



                                                                                                 S.D.N.Y.
                                                                                                  15-cr-93
                                                                                                Caproni, J.
                          UNITED STATES COURT OF APPEALS
                                     FOR THE
                                  SECOND CIRCUIT
              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      3rd day of October, two thousand eighteen.

      PRESENT:
                     José A. Cabranes,
                     Robert D. Sack,
                     Barrington D. Parker,
                                   Circuit Judges.
                                                                                               Oct 03 2018


      United States of America,

                                    Appellee,                              ORDER

                     v.                                                    18-2380-cr

      Sheldon Silver,

                                    Defendant-Appellant.


              On September 23, 2018, Defendant-Appellant Sheldon Silver moved for an emergency
      stay of his surrender date and financial penalties and for release pending appeal of his conviction.
      The Government opposed Silver’s motion.

              The motion is GRANTED; Silver’s surrender date and financial penalties are stayed and
      his request for release pending appeal under his current conditions of release is GRANTED.

             The appeal is EXPEDITED. Silver’s initial brief will be due on or before October 26,
      2018. The Government’s response will be due on or before November 14, 2018. Silver’s reply
      brief will be due on or before December 3, 2018. The appeal will be regarded as ready for oral
      argument by a Merits Panel as soon as possible after December 3, 2018.

             The stay expires seven days after the Merits Panel deems the matter submitted for
      decision, without prejudice to any other action on the matter by the Merits Panel at that time.




CERTIFIED COPY ISSUED ON 10/03/2018
        Case
           Case
             1:15-cr-00093-VEC
                 18-2380, Document
                                Document
                                   52, 10/03/2018,
                                           479 Filed
                                                   2403062,
                                                     10/03/18
                                                            Page2
                                                              Pageof 22 of 2



Action on this motion is not intended to—and does not—intimate any view of any kind
concerning the gravity of the offenses charged or the merits of this appeal.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             2
